Citation Nr: 1033937	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-03 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for 
hypertension.

2.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for a right 
foot disorder.  

3.  Entitlement to service connection for a sleep disorder.

4.   Entitlement to an increased evaluation greater than 30 
percent disabling for major depressive disorder.

5.  Entitlement to an increased evaluation for left foot hallux 
valgus with plantar fasciitis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2006 and November 2008 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).  The Veteran testified at an April 2010 hearing 
before the undersigned sitting at the RO, a transcript of which 
is associated with the claims file.

In August 2009, the Veteran submitted a VA Form 21-527, Income-
Net Worth and Employment Statement.  Therein, he indicated that 
his service-connected and nonservice-connected disorders, 
collectively, prevent him from working.  The Board finds that 
this submission constitutes an informal claim for nonservice-
connected pension.  The issue of entitlement to nonservice-
connected pension benefits has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issue of entitlement to service connection for a sleep 
disorder is addressed in the Remand portion of the decision 
below, and is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  A January 1996 rating decision denied service connection for 
hypertension and for a right foot disorder; the Veteran did not 
appeal that decision.

2.  The additional evidence received since the time of the final 
January 1996 rating decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
hypertension.

3.  The additional evidence received since the time of the final 
January 1996 rating decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
a right foot disorder.

4.  The probative and persuasive evidence of record does not 
relate the Veteran's right foot disorders to his military 
service.

5.  The medical evidence shows blood pressure readings in service 
that fall under the criteria for a hypertension diagnosis for VA 
purposes; and a post-service diagnosis of hypertension since four 
years after discharge from service.

6.  Prior to May 6, 2008, the Veteran's major depressive disorder 
was manifested by depressed moods, insomnia, angry outbursts, 
inconsistent reports of panic attacks, less than moderate 
occupational and social impairment, and a GAF score of 50. 

7.  Beginning May 6, 2008, the Veteran's major depressive 
disorder is manifested by depressed moods, insomnia and 
hypersomulence, angry outbursts, panic attacks, occasional 
suicidal ideations, crying spells, feelings of worthlessness, 
poor judgment, moderate occupational and social impairment, and a 
GAF score range of 45-50.  

8.  The Veteran's left foot hallux valgus is manifested by severe 
hallux valgus deformity with minimal plantar fasciitis and 
tenderness to palpation of the left foot plantar surface.  


CONCLUSIONS OF LAW

1.  The January 1996 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for hypertension is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for a right foot disorder is new and material, 
and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

4.  A right foot disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

5.  Hypertension was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 4.104, Diagnostic Code 7101 Note (1) (2009).

6.  The criteria for an evaluation greater than 30 percent, prior 
to May 6, 2008, for major depressive disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2009).

7.  The criteria for a 50 percent evaluation for major depressive 
disorder, but no greater, have been met beginning May 6, 2008.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2009).

8.  The criteria for an increased evaluation for left foot hallux 
valgus with plantar fasciitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5280 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After review of the claims file, the Board finds that VA has met 
all statutory and regulatory notice and duty to assist provisions 
in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  December 2004 and December 2007 letters satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Veteran was not provided with specific notice of the evidence 
needed to reopen his claim, as required by Kent v. Nicholson, 20 
Vet. App. 1, 10 (2006).  However, as both issues affected by this 
lack of notice are being reopened, the Board finds that the 
Veteran was not prejudiced in his regard.  Moreover, the Veteran 
was notified of regulations pertinent to the establishment of an 
effective date and of the disability rating in a December 2007 
letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   
While the December 2004 notification did not advise the Veteran 
of the laws regarding degrees of disability or effective dates 
for any grant of service connection with respect to the service 
connection claim for right foot hallux valgus, no new disability 
rating or effective date for award of benefits will be assigned 
as the claim for service connection for right foot hallux valgus 
is denied below.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  Therefore, no further notice is 
required.

The Veteran's service treatment records have been obtained.  His 
VA medical treatment records have also been procured with the 
exception of VA outpatient treatment records from the Charleston 
VA Medical Center dated from 1993 to 1995, and from the North 
Texas Veterans Health Care dated from 1995 to 1999.  The Veteran 
was notified of the unavailability of these records in January 
2008 and February 2008 letters, and the Board finds that further 
research for these records would be futile.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  The Veteran has not indicated, and the record 
does not contain evidence that he is in receipt of disability 
benefits from the Social Security Administration (SSA); 
therefore, the RO's failure to request and obtain any relevant 
SSA records was not in error.  38 C.F.R. § 3.159 (c) (2).  VA 
examinations were conducted in May 2008, October 2008 and October 
2009; the Veteran has not argued, and the record does not 
reflect, that these examinations were inadequate for rating 
purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  

The record does not show that additional evidence relevant to the 
issues decided herein is available and not part of the claims 
file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 WL 
1045952, U.S., April 21, 2009 (No. 07-1209).  

All the evidence in the Veteran's claims file has been thoroughly 
reviewed.  Although an obligation to provide sufficient reasons 
and bases in support of an appellate decision exists, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record 
must be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the most 
salient and relevant evidence, and on what the evidence shows or 
fails to show with respect to the appeal.  The Veteran must not 
assume that pieces of evidence, not explicitly discussed herein, 
have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that reasons for 
rejecting evidence favorable to the claimant be addressed).  

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the Veterans Law Judge (VLJ) who conducts a hearing fulfill 
two duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the hearing, the VLJ specifically noted 
the issues on appeal.  The representative and the VLJ then asked 
questions to ascertain whether the Veteran's service-connected 
disabilities had worsened since his prior evaluations, and 
elicited information concerning the relationship between the 
Veteran's claimed disorders and his military service.  In 
addition, the VLJ sought to identify any pertinent evidence not 
currently associated with the claims folder that might have been 
overlooked or was outstanding that might substantiate the claim.  
The representative and the VLJ specifically asked the Veteran 
about any treatment of his service-connected disorders.  

Neither the Veteran nor his representative has asserted that VA 
failed to comply with 38 C.F.R. 3.103(c) (2) nor identified any 
prejudice in the conduct of the Board hearing.  By contrast, the 
hearing focused on the element necessary to substantiate the 
claim and the Veteran, through his testimony, demonstrated that 
he had actual knowledge of the elements necessary to substantiate 
his claim for benefits.  The Veteran's representative and the VLJ 
asked questions to draw out information pertinent to the issues 
on appeal.  As such, the Board finds that, consistent with 
Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
3.103(c) (2) and that any error in notice provided during the 
Veteran's hearing constitutes harmless error.  

New and Material Evidence Claims

Pertinent procedural regulations provide that "[n]othing in [38 
U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 U.S.C.A. § 
5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim 
for service connection which has been previously and finally 
disallowed requires that new and material evidence be presented 
or secured since the last final disallowance of the claim.  38 
U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1110(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).  
Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to 
VA.  Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).

The RO denied service connection for a right foot disorder and 
for hypertension in January 1996, and notified the Veteran of the 
decision in February 1996.  The rating decision was not appealed 
and that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.104.  The matters under consideration in this case at that 
time were whether a right foot disorder existed, and whether the 
Veteran had a diagnosis of hypertension.  In order for the 
Veteran's claim to be reopened, evidence must have been presented 
or secured since the January1996 rating decision which is 
relevant to, and probative of, these matters.

Hypertension

The evidence of record at the time of the January 1996 rating 
decision relevant to the Veteran's claim for service connection 
included his service treatment records and the October 1995 VA 
general medical examination report.  The additional evidence 
added to the record since the January 1996 rating decision 
includes VA outpatient treatment records dated from June 1999 to 
December 2009, and the Veteran's April 2010 Board hearing 
testimony.

The RO denied the Veteran's claim for entitlement to service 
connection for hypertension in the January 1996 rating decision; 
at that time, there was no evidence that hypertension was 
diagnosed.  However, hypertension was diagnosed in June 1999, and 
VA outpatient treatment records dated through September 2009 
continue to note a diagnosis of and treatment for hypertension.

Accordingly, this evidence is new, as it had not been previously 
considered by VA, and material, as it raises the reasonable 
possibility of substantiating the Veteran's claim.  The Board 
thus finds that new and material evidence has been submitted 
regarding the basis on which entitlement to service connection 
for hypertension was denied in the January 1996 rating decision.  
Accordingly, the issue is reopened.

Right Foot Disorder

The evidence of record at the time of the January 1996 rating 
decision relevant to the Veteran's claim for service connection 
included his service treatment records and the October 1995 VA 
feet examination report.  The additional evidence added to the 
record since the January 1996 rating decision includes VA 
outpatient treatment records dated from June 1999 to December 
2009; January 2005, October 2008, and October 2009 VA feet 
examination reports; and the Veteran's April 2010 Board hearing 
testimony.

The RO denied the Veteran's claim for entitlement to service 
connection for a right foot disorder in the January 1996 rating 
decision; at that time, there was no evidence that a right foot 
disorder existed.  However, bilateral hallux valgus was diagnosed 
on x-ray at the January 2005 VA examination and an October 2008 
VA examination report shows bilateral plantar fasciitis.  An 
August 2009 VA x-ray examination of the right foot shows mild 
hallux valgus of the great toe and metatarsus adductus secondary 
to fusion of the medial and intermediate cuneiform.  Thus, the 
record now contains evidence of a currently diagnosed right foot 
disorder, which was the basis on which the Veteran's claim was 
denied in January 1996.

Accordingly, this evidence is new, as it had not been previously 
considered by VA, and is also material, as it raises the 
reasonable possibility of substantiating the Veteran's claim.  
The Board thus finds that new and material evidence has been with 
respect to the merits on which entitlement to service connection 
for a right foot disorder was denied in the January 1996 rating 
decision.  Accordingly, the issue is reopened.

Service Connection Claims

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Establishing service connection generally 
requires medical or, in certain circumstances, lay evidence of 
(1) a current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, 
congenital or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).  The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).

Right foot hallux valgus and plantar fasciitis

The Veteran testified that he first noticed pain in his right 
foot during boot camp from wearing steel toed boots.  The 
Veteran's service treatment records show no evidence of a right 
foot injury in service, or a diagnosed disorder at service 
separation.  The Veteran also testified that he did not receive 
any treatment in service but was put on limited duty.  The 
service treatment records show he was put on limited duty for the 
left foot, but not for the right.

Subsequent to service, bilateral hallux valgus was diagnosed on 
x-ray at the January 2005 VA examination; bilateral plantar 
fasciitis was diagnosed at the October 2008 VA examination.  At 
the October 2009 VA examination, an August 2009 x-ray also showed 
mild hallux valgus of the great toe and metatarsus adductus 
secondary to fusion of the medial and intermediate cuneiform.  

The probative and persuasive evidence of record does not relate 
the Veteran's diagnosed right foot disorders to his military 
service.  The October 2008 VA examiner, who diagnosed right foot 
plantar fasciitis, disagreed with the Veteran's contention that 
his right foot plantar fasciitis was the result of an abnormal 
gait caused by his left foot disorder, as physical examination at 
that time had showed a normal gait.  Conversely, the examiner 
found, the right foot plantar fasciitis was more likely than not 
due to the Veteran's obesity and increased activity level after 
the May 2008 left foot surgery relieved some of his left foot 
hallux valgus symptomatology.  Moreover, the October 2009 VA 
examiner concluded that the hallux valgus of the right great toe, 
and metarsus adductus, were both congenital conditions, which as 
noted above are precluded from eligibility for service 
connection.  38 C.F.R. § 3.303(c).  Accordingly, service 
connection for a right foot disorder is not warranted.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

As part of the current VA disability compensation claim, in 
recent statements, the Veteran has essentially asserted that his 
symptoms of his right foot disability began in service.  

However, after a review of all the lay and medical evidence, the 
Board finds that the weight of the evidence demonstrates that the 
Veteran did not experience continuous symptoms of a right foot 
disability after service separation.  Further, the Board 
concludes that his assertion of continued symptomatology since 
active service, while competent, is not credible.  

The Veteran sought treatment for a myriad of medical complaints 
since discharge from service, including a left foot condition 
(since 1995), hypertension (since 1995), mental health problems 
(since 1999), and shoulder condition (2004).  Significantly, 
during that treatment, when he specifically complained of other 
problems, he never reported complaints related to the right 
foot.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay 
statements found in medical records when medical treatment was 
being rendered may be afforded greater probative value; 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant has 
a strong motive to tell the truth in order to receive proper 
care).

Such histories reported by the Veteran for treatment purposes are 
of more probative value than the more recent assertions and 
histories given for VA disability compensation purposes.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in 
medical records when medical treatment was being rendered may be 
afforded greater probative value; statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell the 
truth in order to receive proper care).

While he has asserted that his symptoms in the right foot in 
service are related to his current disability, he did not assert 
entitlement to disability benefits for a right foot disability 
until 2004.  Such statements made for VA disability compensation 
purposes are of lesser probative value than his previous 
statements made for treatment purposes.  See Pond v. West, 12 
Vet. App. 341 (1999) (although Board must take into consideration 
the veteran's statements, it may consider whether self-interest 
may be a factor in making such statements).

The medical records on file also show that he was not diagnosed 
with a right foot disability until 2005, which is 10 years after 
service.  The Board emphasizes the multi-year gap between 
discharge from active duty service (1995) and initial diagnosed 
condition in approximately 2005 (10-year gap).  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered as 
a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

The Board finds that the weight of the lay and medical evidence 
is against a finding of continuity of symptoms since service 
separation.  

Because the probative and persuasive evidence of record does not 
relate the Veteran's diagnosed right foot disorders to his 
military service, the preponderance of the evidence is against 
the Veteran's claim for service connection.  As such, the benefit 
of the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).

Hypertension

The Veteran seeks service connection for hypertension.  He 
testified that he was screened for hypertension in service in 
1994 and readings were within the realm of hypertension.  

For VA purposes, the term hypertension means that the diastolic 
blood pressure is predominantly 90mm, or greater, and isolated 
systolic hypertension means that the systolic blood pressure is 
predominantly 160mm, or greater with a diastolic blood pressure 
of less than 90mm. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 
(1), under Diseases of the Arteries and Veins. These must be 
confirmed by readings taken two or more times on at least three 
different days. Id.
 
The service treatment records show that blood pressure readings 
on August 8, 1994 were 120/92, 126/90; on August 11, 1994, blood 
pressure readings were 160/84 and 150/88; on August 12, 1994, 
blood pressure readings were 138/100 and 132/98; on August 15, 
1994, blood pressure readings were 130/96 and 136/96; and on 
August 16, 1994, blood pressure readings were 144/106 and 
142/102.  These findings are consistent with a diagnosis of 
hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 
(1).

Hypertension is also currently diagnosed, first noted in a June 
1999 VA outpatient treatment record and repeatedly diagnosed in 
VA outpatient treatment records dated through January 2007.  With 
evidence of high blood pressure readings in service that are 
consistent with a diagnosis of hypertension for VA purposes and a 
continued diagnosis of hypertension since four years after 
service, all doubt is resolved in the Veteran's favor that his 
present hypertension first manifested in service.  See 38 C.F.R. 
§§ 3.102, 3.303.  


Increased Rating Claims

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities (Schedule), which is based on 
the average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2009).  Pertinent regulations do not require that 
all cases show all findings specified by the Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21 (2009).

Although the evaluation of a service-connected disability 
requires a review of a veteran's medical history with regard to 
that disorder, the primary concern in a claim for an increased 
evaluation for service-connected disability is the present level 
of disability.  VA is directed to review the recorded history of 
a disability in order to make a more accurate evaluation; 
however, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Additionally, VA has a duty to consider the 
possibility of assigning staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Major Depressive Disorder

The Veteran's major depressive disorder is rated as 30 percent 
disabling under the provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2009), which contemplates major depressive disorder.  
The Veteran seeks entitlement to a higher rating.  He testified 
that he was hospitalized for both major depression and 
alcohol/drug dependence.  He further indicated that he had 
problems with memory and sleep and had anxiety attacks, panic 
attacks one to two times per week, and suicidal and homicidal 
ideations.  

Diagnostic Code 9434 is subsumed into the General Rating Formula 
for Mental Disorders (General Rating Formula).  Under the General 
Rating Formula, the currently assigned 30 percent evaluation is 
warranted when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, or mild memory loss (such as forgetting 
names, directions, and recent events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9434, General Rating Formula.  Id.

A 50 percent evaluation is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory for 
example, retention of only highly learned material, forgetting to 
complete tasks; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, appropriately, 
and effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances, including work or a work-
like setting; and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted where the disorder is 
manifested by total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

During the appeal period, the Veteran was hospitalized at a VA 
facility from August 2007 through September 2008 for treatment of 
polysubstance dependence.  While major depressive disorder is 
noted among the discharge diagnoses, the evidence does not 
reflect that the purpose of the Veteran's hospitalization was for 
his major depressive disorder symptomatology.  The August 2007 
application for the "interlude" program reflected the Veteran's 
intent to seek rehabilitation from alcohol and cocaine abuse.  An 
October 2007 record reflected his intention to transfer from the 
interlude program to a long-term domiciliary program for further 
substance abuse treatment.  Finally, a November 2007 intake 
report reflects that the Veteran was admitted for treatment of 
polysubstance dependence.  Accordingly, no further consideration 
is required as to whether a temporary total evaluation is 
warranted for that period of inpatient treatment.  

The record also reflects that the Veteran has concurrent 
diagnoses of posttraumatic stress disorder secondary to childhood 
trauma, and of borderline personality disorder.  Neither of these 
disorders is in receipt of service connection.  Accordingly, to 
the extent possible as detailed in the record, only the symptoms 
attributable to the Veteran's service-connected major depressive 
disorder will be considered in evaluating that disorder's 
severity.  See, c.f., Mittleider v. West, 11 Vet. App. 181 (1998) 
(holding that where it is not possible to distinguish the effects 
of a nonservice-connected condition from those of a service-
connected condition, the reasonable doubt doctrine dictates that 
all symptoms be attributed to the Veteran's service-connected 
disability).  

After review of the probative and persuasive evidence of record, 
the Board finds that staged ratings are warranted.  Beginning at 
the May 6, 2008 VA examination, the Veteran's symptoms appear to 
have increased in severity, specifically with the onset of 
occasional suicidal ideation, a decrease in judgment ability, and 
an increased level of mood disturbance.  Therefore, based on the 
evidence of record, the Veteran's service-connected major 
depressive disorder does not warrant an evaluation greater than 
30 percent disabling prior to that date, as the record does not 
reflect the level of occupational and social impairment required 
for a higher evaluation, and the documented symptomatology over 
the course of the appeal period more closely approximates the 
criteria for a 30 percent evaluation.  However, beginning that 
date, a 50 percent evaluation is warranted for the reasons 
discussed below.  See Hart, 21 Vet. App. at 509.  

A December 2006 VA mental health progress note shows the Veteran 
reported being "in a funk" with no motivation, decreased 
energy, poor concentration, and depressed mood.  He denied any 
recent use of illicit drugs or alcohol.  He denied suicidal or 
homicidal ideas and appeared to be nondangerous to self or 
others.  There was no paranoia or delusional thinking noted.  On 
objective evaluation, he was casually-dressed and appeared neat 
and clean.  He easily responded to verbal stimuli with good eye 
contact.  His affect was restricted and his mood was a 5 on a 
scale of 1 to 10.  His thought content was clear and organized 
and his speech was well-modulated with normal tone and volume.  
He was goal-oriented with limited insight and judgment.  The 
assessment was polysubstance dependence (suspect using) and 
depression.  

A September 2007 VA mental health treatment note shows he denied 
suicidal or homicidal ideas and appeared to be non-dangerous to 
self or others.  There was no paranoia or delusional thinking 
noted.  His sleep was fair and appetite good.  On objective 
evaluation, he was casually dressed with neat appearance, clean 
and well-groomed.  He easily responded to verbal stimuli with 
good eye contact.  His speech was well-modulated with normal tone 
and volume.  His thought content was clear and organized.  His 
affect was restricted and his mood was a bit sad.  The assessment 
was history of depression and cocaine dependence.

An October 2007 VA mental health attending note shows the Veteran 
denied any recent suicidal ideation.  On objective evaluation, he 
was fairly groomed and his attitude was pleasant and cooperative 
with the interview.  His mood was "up and down" and his affect 
was euthymic.  His speech was fluent and of normal rate, tone, 
and volume, and was not pressured.  There were no psychomotor 
abnormalities and his thoughts were fairly goal-directed.  There 
were no suicidal or homicidal ideations and he was alert and 
oriented to time and place.  There was no response to internal 
stimuli seen; his insight was fair; and his judgment was intact.  
A separate October 2007 VA treatment record shows a GAF score of 
50 with an Axis I diagnosis of cocaine dependence, alcohol 
dependence, and major depressive disorder, mild and recurrent.  

In February 2008, a VA mental health attending note shows the 
Veteran presented with complaints of pain attacks with 
palpitations, shortness of breath, and chest pain lasting for one 
hour.  He reported having these attacks two times per day.  He 
was casually groomed, engaging and smiling, coherent and goal 
directed.  His mood was irritable and his affect was congruent 
with mood.  There was no lability noted and no psychosis evident.  
He had fair insight and was cognitively intact.  The assessment 
as recurrent major depressive disorder, stable and panic disorder 
without agoraphobia.

Prior to the May 2008 VA examination, there was no evidence of 
abnormal speech, flattened affect, or impaired abstract thinking.  
Specifically, speech was found to be normal during VA outpatient 
treatment records dated from December 2006 through October 2007.  
Although the Veteran denied panic attacks at a November 2007 VA 
evaluation, he reported having them in February 2008.  

The Veteran's affect was found to be blunted at the May 2008 VA 
examination, and his judgment ability was found to be poor at the 
May 2008 VA examination and fair to poor at the October 2008 VA 
examination.  Moreover, he indicated at the October 2008 VA 
examination that he experienced frequent panic attacks once he 
had become homeless.

Beginning in May 2008, the Veteran's disturbances of motivation 
and mood became increasingly more severe.  He reported not having 
the motivation to go to work, or to look for work once he lost a 
job, at the October 2008 VA examination.  At that time and the 
October 2009 VA examination, he reported crying spells and 
feelings of worthlessness.  To that end, although the Veteran had 
reported insomnia in August 2007, which is consistent with the 30 
percent evaluation criteria, the insomnia was later accompanied 
by complaints of hypersomulence at the May 2008 and October 2009 
VA examinations, suggesting an increase in the severity of the 
Veteran's depressed moods.

In passing, the Board notes that the Veteran had denied suicidal 
ideations at VA outpatient visits from December 2006 through 
November 2007.  However, beginning at the May 2008 VA 
examination, and again at the October 2008 and October 2009 VA 
examinations, the Veteran reported occasional suicidal ideations 
that were fleeting or transient.  While it is acknowledged that 
suicidal ideations are contemplated by the criteria for a 70 
percent evaluation, the remainder of this decision indicates that 
a 70 percent evaluation is not warranted at any time during the 
appeal period, as the remainder of the Veteran's symptomatology 
does not suggest such a severe situation caused by his major 
depressive disorder alone.  There is no evidence of obsessional 
rituals, near-continuous (versus frequent) depression or anxiety 
(depression was described as "episodic" in November 2007), 
disorientation, an inability to maintain appearance or hygiene 
(described as "good" in August 2007 and at the May 2008 VA 
examination), or most importantly, to maintain relationships.

A Global Assessment of Functioning (GAF) score of 61 to 70 is 
indicative of some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  See AMERICAN PSYCHIATRIC 
ASSOCIATION'S DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(Fourth Edition, 1994).  A GAF score of 51 to 60 indicates 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  Id.  A GAF score from 41 to 50 
represents serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  Id.

Prior to the May 2008 VA examination, the Veteran was assigned a 
GAF score of 50, which indicates more serious symptoms.  But the 
evidence as a whole demonstrates that during that time the 
Veteran's major depressive disorder did not warrant an evaluation 
greater than 30 percent disabling.  

However, beginning at the October 2008 VA examination, the 
Veteran's assigned GAF scores ranged from 45 to 50, with one 
exception, reflecting more serious symptomatology overall.  At 
the May 2008 VA examination, the examiner did indicate that the 
Veteran's GAF score solely for his major depressive disorder was 
60-65, but that for his combined service-connected and 
nonservice-connected psychiatric disorders the GAF score was 45.  
However, as noted above, the clinical indications reflect that 
the severity of the Veteran's major depressive disorder had 
increased as of that date.  Moreover, the remaining scores were 
all given by the same VA examiner, and were given predicated 
solely on his major depressive disorder.   Thus, the GAF scores 
of record support a 50 percent evaluation, but only beginning as 
of the May 2008 VA examination.  See also Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995) (holding that although GAF scores are 
important in evaluating mental disorders, the Board must consider 
all the pertinent evidence of record and set forth a decision 
based on the totality of the evidence in accordance with all 
applicable legal criteria.).

Finally, with respect to the occupational and social functioning, 
which is the baseline indication of the severity of a psychiatric 
disorder for VA purposes, the Veteran's impairment in this regard 
does not warrant a higher evaluation prior to May 6, 2008, but 
does warrant the 50 percent evaluation beginning May 6, 2008.  
The effect of the Veteran's major depressive disorder 
specifically on his social and occupational functioning is not 
clearly documented in the record prior to May 2008, but reflects 
that the Veteran was willing to be admitted to a long-term 
inpatient group program for treatment of his substance abuse, and 
that he participated in daily and weekly therapy groups in which 
he was around and socialized with other participants.  However, 
beginning May 2008, VA examiners found on three separate 
examinations that the direct effect of the Veteran's depression 
on his social and occupational functioning was moderate in 
severity.  At the October 2009 VA examination, the examiner 
continued to state that the Veteran was "not comfortable" with 
social interactions in general, and found that his relationships 
with others appeared to be moderately affected due to frequent 
isolation and no social support.  Moreover, the October 2009 VA 
examiner found that the Veteran's inability to function at work 
was moderate, due to his psychiatric symptoms.  

Accordingly, it appears that the impact of the Veteran's major 
depressive disorder on his occupational and social functioning is 
moderate in severity.  As this is the primary basis on which 
service-connected psychiatric disorders are evaluated, the Board 
finds that a 50 percent evaluation is warranted from when the 
Veteran's social and occupational impairment was found to be 
moderate: May 6, 2008.  For these reasons and those discussed 
above, an evaluation greater than 30 percent is not warranted 
prior to May 6, 2008, but a 50 percent evaluation is warranted 
beginning May 6, 2008.  See 38 C.F.R. § 4.130, Diagnostic Code 
9434; see also Hart, 21 Vet. App. at 509; Carpenter, 8 Vet. App. 
at 242.

The Veteran has argued that he is entitled to a higher rating for 
his major depressive disorder.  He is competent to report that 
which he can experience or observe.  On some of the medical 
evidence of record, however, he was reported as having limited 
insight.  Thus, his credibility is low, in this regard.  
Moreover, as a layperson lacking in medical training and 
expertise, he cannot provide a competent medical opinion 
regarding the severity of his major depressive disorder including 
clinical evaluation of social and occupational impairment.  Thus, 
his views are outweighed by the detailed opinions provided by the 
medical professionals who discussed the Veteran's major 
depressive disorder and provided the relevant clinical testing to 
rate the claim.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

The evidence of record does not reflect that the Veteran's major 
depressive disorder results in occupational and social impairment 
warranting evaluations higher than those currently assigned.  To 
the extent that any further increase is denied, the preponderance 
of the evidence is against his claim for an increased evaluation 
at any time during the appeal period.  Hart, 21 Vet. App. at 509.  
As such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).





Hallux Valgus with Plantar Fasciitis

A 10 percent evaluation is currently in effect for the Veteran's 
left foot hallux valgus with plantar fasciitis under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5280, which 
contemplates other foot injuries.  

Diagnostic Code 5280 provides for a 10 percent evaluation for 
severe unilateral hallux valgus, if equivalent to an amputation 
of the great toe, or for postoperative residuals of a hallux 
valgus where there is a resection of the metatarsal head.  
38 C.F.R. § 4.71a, Diagnostic Code 5280.  A temporary 100 percent 
evaluation was assigned from May 28, 2008, to June 30, 2008, 
based on surgical or other treatment necessitating convalescence, 
following the Veteran's May 2008 left foot surgery.  However, as 
a 10 percent evaluation is the maximum available rating under 
Diagnostic Code 5280, an evaluation greater than 10 percent is 
not warranted under Diagnostic Code 5280.  

As noted in the November 2008 rating decision, the Veteran's foot 
disability also includes plantar fasciitis.  However, the 
probative and persuasive evidence of record does not support a 
separate, compensable evaluation for the plantar fasciitis, and 
an increased evaluation is not warranted on that basis.  There is 
no specific diagnostic code for plantar fasciitis, but Diagnostic 
Code 5284 contemplates other foot injuries, and assigns a 10, 20, 
or 30 percent evaluation for slight, moderate, or severe foot 
injuries, respectively.  But the plantar fasciitis alone does not 
constitute more than a slight foot injury.  A September 2008 VA 
outpatient treatment record described the Veteran's plantar 
fasciitis as mild, and a January 2009 VA outpatient treatment 
record noted that the Veteran was prescribed orthotics for his 
plantar fasciitis.  Additionally, he reported left foot pain with 
walking and extended standing at the October 2008 and October 
2009 VA examination, on heel and toe walking, and the examiner 
noted on both physical examinations that there was tenderness to 
palpation along the plantar aspect of the foot, most intensely at 
the heel.  However, other than noting the diagnosis of plantar 
fasciitis, the examiner did not indicate that there was any 
additional, separate disability resulting from that secondary 
diagnosis.  Accordingly, the Board finds that the plantar 
fasciitis is not so severe as to constitute a moderate foot 
injury, such that a separate, compensable evaluation is 
warranted.

Other diagnostic codes pertaining to the foot have been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  However, as there is no evidence of weak foot, claw 
foot, anterior metatarsalgia, hallux rigidus, hammer toe, 
malunion of the tarsal or metatarsal bones, Diagnostic Codes 
5277, 5278, 5279, 5281, 5282, and 5283 are not for application.  
Additionally, while adjudication of musculoskeletal disorders 
ordinarily requires consideration of the impact of functional 
loss under 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, Diagnostic Code 
5280 is not predicated on loss of range of motion.  Thus, 38 
C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995), do not apply.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).  Finally, as noted above, the Veteran 
underwent left foot surgery in May 2008, and a residual scar was 
noted on physical examination at the August 2009 VA examination.  
However, the examination did not report that the scar was tender 
on examination, unstable, discolored, or manifesting any other 
characteristics that would warrant a separate evaluation.  
38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2009).  

The level of impairment associated with the service-connected 
left foot disability has been relatively stable throughout the 
appeals period, or at least has never been worse than what is 
warranted for a 10 percent rating.  Therefore, the application of 
staged ratings (i.e., different percentage ratings for different 
periods of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Because the Veteran's left foot disorder is in receipt of the 
maximum schedular evaluation, and no other disability exists on 
which to base a higher or separate evaluation, the preponderance 
of the evidence is against the Veteran's claim for an increased 
evaluation.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim is denied.  




Extraschedular Considerations

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the rating schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual Veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  

However, in exceptional cases where the rating is inadequate, it 
may be appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for the service-connected disabilities in 
question are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the Veteran's service-
connected disabilities with the established criteria found in the 
rating schedule for that disability.  Thun, 22 Vet. App. at 115. 
If the criteria under the rating schedule reasonably describe the 
Veteran's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is adequate, and 
no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 
(1996) (when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 3.321(b) (1) 
is applicable).

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render the disability 
rating inadequate.  The Veteran's left foot disability is 
evaluated under Diagnostic Code 5280, the criteria of which is 
found by the Board to specifically contemplate the level of his 
disability and symptomatology.  Manifestations include severe 
hallux valgus and minimal plantar fasciitis, with pain on 
examination of the plantar surface of the left foot, especially 
along the heel.  Similarly, the Veteran's major depressive 
disorder is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9434, the criteria of which is found by the Board to specifically 
contemplate the level of his disability and symptomatology.  
Manifestations of the Veteran's service-connected major 
depressive disorder prior to May 6, 2008, include depressed 
moods, insomnia, angry outbursts, inconsistent reports of panic 
attacks, less than moderate occupational and social impairment, 
and a GAF score of 50.  Beginning May 6, 2008, they included 
depressed moods, insomnia and hypersomulence, angry outbursts, 
panic attacks, occasional suicidal ideations, crying spells, 
feelings of worthlessness, poor judgment, moderate occupational 
and social impairment, and a GAF score range of 45-50.  

When comparing these disability pictures with the symptoms 
contemplated by the rating schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by the 
ratings for his service-connected hallux valgus with plantar 
fasciitis and major depressive disorder.  Evaluations in excess 
of those currently assigned may, in the appropriate cases, be 
assigned for certain manifestations of the disorders for which 
the Veteran is seeking an increased evaluation.  However, the 
medical evidence of record does not support such higher 
evaluations on this basis.  

The different disability evaluations for major depressive 
disorder, as for most psychiatric disorders, are predicated on 
social and occupational impairment.  Thus, because the probative 
and persuasive evidence of record does not reflect that the 
Veteran's major depressive disorder, alone, shows such an 
exceptional or unusual disability picture that goes beyond the 
limits of the schedular criteria, those criteria are sufficient 
with which to rate the severity of his major depressive disorder. 

When comparing these disability pictures with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by the 
ratings for his service-connected disabilities.  Evaluations in 
excess of the currently-assigned ratings are provided for certain 
manifestations, but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, there is 
no evidence showing that the Veteran's disabilities have caused 
marked interference with employment beyond that contemplated by 
the schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  The currently-assigned 
ratings reasonably describe his disability level and 
symptomatology.

Therefore, the currently assigned schedular evaluations are 
adequate, and the Board finds that the Veteran's disability 
picture cannot be characterized as an exceptional case with 
respect to any of the issues on appeal, so as to render the 
schedular evaluations inadequate.  The threshold determination 
for a referral for extraschedular consideration has not been met, 
and consequently, the Board concludes that the Veteran is not 
entitled to referral for an extraschedular rating.  See VAOGCPREC 
06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. §§ 4.71a, 
4.130; Thun, 22 Vet. App. at 115.

TDIU

An inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. 
App. 447 (2009) also has been considered.  The Veteran's service-
connected disabilities, particularly his major depressive 
disorder, are shown to result in mild to moderate occupational 
impairment.  However, the record does not show that the Veteran 
has been rendered unemployable as a result of his service-
connected disabilities.  Therefore, any inferred TDIU claim is 
inapplicable in this case.


ORDER

New and material evidence having been submitted, the issue of 
entitlement to service connection for hypertension is reopened, 
and to that extent only, the appeal is granted.

New and material evidence having been submitted, the issue of 
entitlement to service connection for a right foot disorder is 
reopened, and to that extent only, the appeal is granted.

Service connection for a right foot disorder is denied.

Service connection for hypertension is granted, subject to the 
rules and payment of monetary benefits.

An evaluation greater than 30 percent for major depressive 
disorder, prior to May 6, 2008, is denied.

A 50 percent evaluation, but no greater, for major depressive 
disorder, beginning May 6, 2008, is granted, subject to the 
applicable regulations concerning the payment of monetary 
benefits.

An increased evaluation for left foot hallux valgus with plantar 
fasciitis is denied.


REMAND

The Veteran testified that his sleep disorder started in 1994.  
He indicated that a sleep study was performed and that aboard the 
ship he served on the men complained of his snoring and indicated 
that he would stop breathing during sleep.  He indicated that 
problems continued after discharge from the Navy and that present 
symptoms include speech problems, choking, and snoring.

The Veteran's service treatment records show that in August 1994, 
the Veteran reported severe snoring with questionable episodes of 
sleep apnea, according to his friends in the unit.  Recurrent 
tonsillitis and snoring were noted; the Veteran was scheduled for 
a tonsillectomy, which was ultimately completed in November 1994.  
Subsequent to service, at the October 1995 VA general medical 
examination, the Veteran reported that his tonsillectomy failed 
to stop his snoring, and that his friends had complained about 
it.  Later records, to include a January 2005 VA outpatient 
treatment record, noted that although the Veteran had a 
tonsillectomy in service, he continued to experience snoring and 
breathing problems, as well as daytime sleepiness.  At that time, 
and in VA outpatient treatment records dated through March 2008, 
"suspected" or "likely" obstructive sleep apnea was diagnosed.  
Accordingly, a VA examination is required to determine whether 
the Veteran's complaints with respect to sleeping (snoring, 
coughing, etc.) constitute a residual disorder following his 
November 1994 tonsillectomy, or are otherwise at least as likely 
as not related to his military service.  

Accordingly, the issue of entitlement to service connection for a 
sleep disorder is remanded for the following actions:

1.  Send the Veteran a notice letter 
addressing his service connection claim 
for sleep apnea that satisfies the 
provisions of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Schedule the Veteran for a VA 
examination to determine the etiology of 
any sleep disorder found.  The VA examiner 
conducting this examination must have 
experience in diagnosing otolaryngology 
disorders.  The claims file and a copy of 
this Remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner must 
record all pertinent medical complaints, 
symptoms, and clinical findings.  The 
examiner must state, based on a review of 
all service and postservice medical 
records in the claims file, whether the 
Veteran's complaints with respect to 
sleeping (snoring, coughing, etc.) 
constitute a residual disorder following 
his November 1994 tonsillectomy, or are 
otherwise at least as likely as not 
related to his military service.  A 
complete rationale for all opinions must 
be provided, to include specific 
references to any clinical data or claims 
file documents on which it is based.  

3.  Notify the Veteran that it is his 
responsibility to report for any 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  If the Veteran does 
not report for a scheduled examination, 
obtain documentation showing that notice 
scheduling the examination was sent to the 
last known address of record, and indicate 
whether any notice that was sent was 
returned as undeliverable.

4.  After undertaking the development 
above, readjudicate the Veteran's claim.  
If the benefit sought on appeal remains 
denied, provide a supplemental statement 
of the case to the Veteran and his 
representative, and an appropriate period 
of time in which to respond.  Thereafter, 
return the appeal to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).






______________________________________________
SARAH RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


